Citation Nr: 0426962	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  97-23 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an increased rating for bladder outlet 
obstruction, currently rated as 50 percent disabling. 

2.  Entitlement to an increased rating for psoriasis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD
C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1944 to 
June 1946.

This appeal arises from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to increased 
ratings for bladder outlet obstruction and for psoriasis.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution. 

In August 1997, the veteran perfected an appeal for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  In August 
2003, the RO granted that claim.  Thus, that matter is 
considered resolved.  

The veteran testified before an RO hearing officer in 
November 1998.  

The issue of an increased rating for the veteran's skin 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


FINDING OF FACT

The bladder outlet obstruction is currently manifested by 
urinary incontinence requiring an appliance (suprapubic 
catheterization and a leg bag).  




CONCLUSIONS OF LAW

The criteria for a schedular rating greater than 50 percent 
for bladder outlet obstruction have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.322, 3.321, Part 
4, Diagnostic Code 7518 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of the appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Specifically, the new notification provisions require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2003).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).   The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the decision noted above, May 1998 statement of the case 
and supplemental statements of the case dated in February 
1999 and August 2003. These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  

Further, in October 2002 and February 2004 letters, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Here we observe that there is no identified evidence that has 
not been accounted for and there are no indications that 
there are any additional documents available that are 
relevant.  

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

In October 1989, the veteran underwent VA suprapubic 
prostatectomy because of a blocked prostate.  He had reported 
a 1-year history of decreased force of stream when urinating.  
Following surgery, urinary leakage developed. 

In June 1995, the veteran requested benefits under 
38 U.S.C.A. § 1151, claiming that the prostatectomy caused a 
bladder disability and impotence.  In June 1995, the veteran 
also reported a worsening of his skin condition and requested 
an increased rating for psoriasis.

A June 1996 VA urology examination report reflects that the 
veteran reported extensive private urology treatment in 
recent years, but no VA treatment.  The examiner noted 
chronic bladder outlet obstruction requiring the use of a 
Foley catheter and a gravity leg bag.  

In an August 1996 rating decision, the RO established 
entitlement to service connection benefits under 38 U.S.C.A. 
§ 1151 for chronic bladder outlet obstruction under 
Diagnostic Code 7518.  The RO found that the disability more 
nearly approximated the criteria of a 60 percent rating.  The 
RO deducted 10 percent based on the existence of a pre-
operative bladder obstruction.  The RO then assigned an 
initial 50 percent schedular rating.  In that rating 
decision, the RO continued a 10 percent rating for the skin 
condition, but recharacterized the disability as psoriasis 
and recoded it under 7816.  

In October 1996, J. J., M.D., reported having treated the 
veteran's psoriasis of the hands and left hip for the recent 
three years.  .

A March 1997 VA urology examination revealed a history 
occasional blood in the urine and had pain related to the 
placement of the drain tube.  The diagnosis was status post 
prosectomy radical for benign disease. 

In August 1997, the RO issued a rating decision that 
continued a 50 percent rating for chronic bladder outlet 
obstruction under Diagnostic Code 7518 and a 10 percent 
rating for psoriasis under Diagnostic Code 7816.  

In August 1997, the veteran's private urologist, J .D., M.D., 
reported that the permanent cystostomy tube and bladder 
surgery rendered the veteran totally disabled.

In August 1997, A. S., M.D., reported that the veteran had 
urinary incontinence requiring diapers, caused by the 1989 VA 
surgery.

The veteran was treated at a VA outpatient clinic during 1996 
and 1997 primarily for skin problems.

The veteran underwent a VA genito-urinary examination in 
December 1997.  The examiner noted that no medical records 
were reviewed.  The examiner noted the presence of a drain 
tube, replaced every two months, and a leg bag.  The veteran 
felt that this precluded any employment.  The diagnosis was 
urethral stricture disease secondary to prostatectomy.  

The veteran testified before an RO hearing officer in 
November 1998 that he had not worked since the 1989 surgery.  
Prior to that time he had been a chauffer, but he could no 
longer do that because of the bladder condition and his 
previous employer would not rehire him.    

In June 2001, the RO granted service connection for 
depression and deep venous thrombosis, both secondary to the 
service-connected bladder outlet obstruction.

VA outpatient treatment reports dated in 2001 and 2002 
reflect continued treatment for bladder outlet obstruction.  
A November 2002 report notes hematuria and chronic left 
hydronephrosis with associated left ureterocele.  

A November 2002 VA general medical examination report 
reflects chronic renal insufficiency and chronic left 
hydronephrosis with associated left ureterocele, among 
others.  

A November 2002 genito-urinary reflects that the veteran had 
a history of left renal calculus, chronic left hydronephrosis 
with left ureterocele, and past urinary tract infections.  He 
permanently required a suprapubic tube following multiple 
failed surgical attempts to correct bladder outlet 
obstruction.  The diagnosis was bladder obstruction secondary 
to benign prostatic hypertrophy and urethral stricture 
disease.

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The service connected bladder outlet obstruction is rated 
under 38 C.F.R. §§ 4.115b, Diagnostic Code 7518 (2003).  
Under Diagnostic Code 7518, bladder outlet obstruction is 
rated as a voiding dysfunction (leakage, frequency, or 
obstructed voiding) as explained below.  

For a voiding dysfunction, a 60 percent evaluation is 
appropriate for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7518 (2003).   

The Board also notes that 10 percent was deducted for 
preexisting disability in the manner set forth at 38 C.F.R. 
§ 3.322.  

The disability is currently manifested by a continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence requiring an appliance (suprapubic 
catheterization and a leg bag), and a need absorbent 
materials requiring frequent changing.  The Board notes that 
the maximum schedular rating has already been assigned under 
Diagnostic Code 7518.  There is no other related service 
connected diagnostic code, which provides for a higher 
rating.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2003).

In this regard, the veteran is currently in receipt of a 
total rating based on unemployability due in part to the 
service connected bladder outlet obstruction.  The veteran 
has not been recently hospitalized for this disorder.  The 
Board finds that any significant or marked interference with 
daily activities and employment are contemplated in the 
current rating.  Therefore, the Board has determined that 
referral of this case for extra- schedular consideration is 
not in order.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim of 
entitlement to an increased rating for bladder outlet 
obstruction is therefore denied.  


ORDER

Entitlement to an increased rating for bladder outlet 
obstruction, currently rated as 50 percent disabling is 
denied. 


REMAND

The November 2002 VA dermatology examination report reflects 
that the veteran's skin conditions tended to be worse in the 
summertime and in the warm weather.  The VA physician 
recommended an examination during warmer weather.  In order 
to properly determine the severity of the skin problems that 
Board concurs with this recommendation.

Accordingly, the case is REMANDED for the following  

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for his 
skin disorder from August 1997 to the 
present which have not been previously 
obtained.

2.  The RO should request the VA Medical 
Center in Brooklyn to furnish copies of 
any medical records pertaining to 
treatment for the skin disability 
covering the period from November 23, 
2002 to the present.

3.  The RO is requested to take the 
appropriate action to have the veteran 
scheduled for a VA examination by a 
dermatologist in the warm weather months 
in order to properly ascertain the extent 
and severity of the veteran's skin 
disorders.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  Any 
necessary tests and studies should be 
performed.

The examiner should indicate whether 
there is exudation, constant itching, 
extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation or 
crusting, systemic or nervous 
manifestations, or exceptional repugnance 
resulting from the service connected 
disorder.  The examiner is also requested 
to indicate what percentage of the entire 
body and what percentage of the exposed 
areas are affected by the service 
connected skin disorders and whether 
systemic therapy or other 
immunosuppressive drugs is required and 
if yes, the frequency and length of said 
therapy.  Color photographs of the 
involved areas should accompany the 
examination report.

4.  Thereafter, the RO is requested to 
re- adjudicate the veteran's claim. If 
the benefit sought are not granted the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



